—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated February 3, 1994, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The affidavit prepared by Dr. Ronald Nackman in support of the defendants’ motion for summary judgment and the allegations set forth in the plaintiff’s bill of particulars as to the amount of time she was incapacitated and absent from work established that the plaintiff had not sustained a serious injury as defined by Insurance Law § 5102 (d).
In opposition to the motion, the plaintiff failed to submit a medical affidavit based on a recent physical examination which raised a triable issue of fact as to whether she suffered a "significant limitation of use of a body function or system” (Insurance Law § 5102 [d]; see, Beckett v Conte, 176 AD2d 774) or whether she was prevented from performing substantially all of the material acts which constituted her usual and customary daily activities for not less than 90 days during the 180 days immediately following the occurrence of the injury or impairment (see, Insurance Law § 5102 [d]). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.